Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 04/28/2021, applicant filed an amendment on 10/25/2021, amending claims 1-5, 7-8, 10, 24, and 26.  Claims 11-23, 25, and 27 are cancelled.  The pending claims are 1-10, 25, and 27. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patents 10,573,334 and 10,332,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-10, 25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art does not teach decoding an encoded audio signal using a frequency regenerator for regenerating a reconstructed second spectral portion comprising the first spectral resolution using a first spectral portion of the first set of first spectral portions and the spectral envelope information for a second spectral portion from of the second set of second spectral portions; and a spectral domain audio decoder that generates the first decoded representation so that the first spectral portion of the first set of first spectral portions is placed, with respect to 
Dependent claims 2-10 are allowed for being dependent and further limiting independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ABDELALI SERROU/Primary Examiner, Art Unit 2659